 Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 1 of 17




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
ELOISE JACKSON,
                                                       5:15-cv-894
                        Plaintiff,                     (GLS/TWD)

                  v.

INFITEC, INC.,

                   Defendant.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Office of K. Felicia Davis                 K. FELICIA DAVIS, ESQ.
P.O. Box 591
Syracuse, NY 13201

FOR THE DEFENDANT:
 Mackenzie Hughes LLP                       CHRISTIAN P. JONES, ESQ.
 101 South Salina Street
 Suite 600
 Syracuse, NY 13202

Gary L. Sharpe
Senior District Judge

                 MEMORANDUM-DECISION AND ORDER

                                I. Introduction

       Plaintiff Eloise Jackson brings claims under Title VII of the Civil
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 2 of 17




Rights Act1 and the Americans with Disabilities Act (ADA) 2 against her

former employer, Infitec, Inc. (Am. Compl., Dkt. No. 9.) Pending is

Infitec’s motion for summary judgment. (Dkt. No. 74.) Also pending is

Jackson’s motion for leave to file a second amended complaint. 3 (Dkt.

No. 79.) For the reasons that follow, Infitec’s motion for summary

judgment is granted, and Jackson’s motion for leave to amend is denied.

                                       II. Background

A.     Facts4

       In August 2011, Jackson was working at Infitec, “a company that

designs and manufactures a wide variety of industrial timing controls.”

(Defs.’ Statement of Material Facts (SMF) ¶¶ 1, 16, Dkt. No. 74,

Attach. 22.) “Her responsibilities included supervising and coordinating

the activities of production employees engaged in assembling parts or


       1
           See 42 U.S.C. §§ 2000e-2000e-17.
       2
           See 42 U.S.C. §§ 12101-213.
       3
         It appears there is confusion as to the labeling of Jackson’s complaints. On
September 22, 2015, Jackson filed an amended complaint, (Dkt. No. 7), which was stricken by
the court on December 7, 2015, (Dkt. No. 8). Jackson then filed another amended complaint,
the operative pleading, on January 4, 2016, and mislabeled it as a “second amended
complaint,” (Dkt. No. 9). To clarify, the operative pleading is Jackson’s first “amended
complaint,” and thus, the pending motion currently mislabeled as a “third motion to
amend/correct,” (Dkt. No. 79), is a motion for leave to file a second amended complaint.
       4
           Unless otherwise noted, the facts are undisputed.

                                                2
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 3 of 17




assemblies into units.” (Id. ¶ 16.)

            In November 2013, Jackson “submitted a note from her

physician,” which stated that Jackson had “chronic knee pain” and that it

was “medically suitable for [her] to have a rest period if needed at any time

in the day while working.” (Id. ¶ 37.) After receiving this note, Kimberly

Ann Bremerman, a member of the management team at Infitec, told

Jackson that she did not need to walk up and down any stairs, and that

she could sit down or rest as needed. (Id. ¶¶ 2, 40.)

      During her time at Infitec, Jackson met with members of the

management team several times and explained that she believed her co-

workers “did not like her,” (id. ¶¶ 2, 35); she “heard certain employees had

made comments about her on Facebook,” (id. ¶ 44); and she felt that she

was being harassed and discriminated against, (id. ¶¶ 25, 43-44, 55, 57).

      One day in March 2014, Jackson “sent home an employee early and

suspended him for the following day because he had returned late from a

break.” (Id. ¶ 60.) The parties disagree as to whether Jackson exceeded

her authority in disciplining this employee, and whether she violated

Infitec’s practices and procedures in doing so. (Id. ¶ 61; Pl.’s SMF ¶ 61,

Dkt. No. 78, Attach. 1.) Afterwards, management met with Jackson again,

                                      3
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 4 of 17




and presented her with two memorandums titled: “Changes to your

Authority,” which dealt with issues that were discussed in the parties’ prior

meetings, and “Investigation Issues,” which “presented additional

questions and requests for information for Jackson related to her prior

complaints.” (Def.’s SMF ¶ 67.) After reading “only part of” the “Changes

to your Authority” memorandum, Jackson stated that she disagreed with it.

(Id. ¶ 68.) She “then got up, left the room, walked back to her work

station, gathered her belongings, and left the facility.” (Id. ¶ 70.) Jackson

did not return to work at Infitec. (Id.)

B.    Procedural History

      Jackson commenced this action pro se. (Compl., Dkt. No. 1.) On

December 7, 2015, the court adopted an Order and Report-

Recommendation (R&R), which granted Jackson’s application to proceed

in forma pauperis and found, upon initial review under 28 U.S.C.

§ 1915(e), that the original complaint appeared to assert a racial

discrimination claim under Title VII as well as a disability discrimination

claim under the ADA, but recommended dismissal because Jackson

named the wrong defendant. (Dkt. No. 6 at 5-7; Dkt. No. 8.) The court

granted Jackson leave to file an amended complaint. (Dkt. No. 8 at 3.)

                                           4
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 5 of 17




      On January 4, 2017, Jackson, still pro se, filed the amended

complaint, which is now the operative pleading. (Am. Compl.) In doing

so, Jackson narrowed her pleadings to allege only that “[d]efendant’s

conduct is discriminatory with respect to . . . disability” and “[t]he conduct

complained of in this action involves . . . [r]etaliation.” (Compare Am.

Compl. at 2, with Compl. at 2.) She explained that, after speaking with an

attorney, she had come to the conclusion that her case “wasn’t about

[r]ace . . . it was more about my disability discrimination.” (Am.

Compl. at 3.)

      Infitec then moved for dismissal, and, in the alternative, for a more

definite statement. (Dkt. No. 24.) On May 23, 2016, an attorney filed a

notice of appearance on Jackson’s behalf and later filed a response to

Infitec’s motion. (Dkt. Nos. 31, 35-36.) In her legal memoranda, Jackson

expressed a willingness to further amend her pleading, but did not do so.

(Dkt. No. 35 at 5.)

      After the court denied Infitec’s motion, (Dkt. No. 44), Infitec filed a

motion for summary judgment, (Dkt. No. 63). In its Summary Order

denying the motion for summary judgment, with leave to renew, the court

clarified that the only claims articulated in the amended complaint are:

                                       5
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 6 of 17




(1) an ADA disability discrimination claim; (2) an ADA retaliation claim;

and (3) a Title VII retaliation claim. (Dkt. No. 73 at 4.) Now pending is

Infitec’s motion for summary judgment, (Dkt. No. 74), and Jackson’s

motion for leave to amend, (Dkt. No. 79).

                         III. Standards of Review

A.    Leave to Amend

      “‘[W]here a scheduling order has been entered, the lenient standard

under Rule 15(a), which provides leave to amend shall be freely given,

must be balanced against the requirement under Rule 16(b) that the

Court’s scheduling order shall not be modified except upon a showing of

good cause.’” Laskowski v. Liberty Mut. Fire Ins. Co., No. 5:11-cv-340,

2013 WL 5127039, at *2 n.3 (N.D.N.Y. Sept. 12, 2013) (quoting

Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2d Cir. 2003)). “To

satisfy the good cause standard ‘the party must show that, despite its

having exercised diligence, the applicable deadline could not have been

reasonably met.’” Id. at *2 (quoting Enzymotec Ltd. v. NBTY, Inc., 754

F. Supp. 2d 527, 536 (E.D.N.Y. 2010)). Further, “the good cause standard

is not satisfied when the proposed amendment rests on information that

the party knew, or should have known, in advance of the deadline.”

                                      6
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 7 of 17




Enzymotec Ltd., 754 F. Supp. 2d at 536 (internal quotation marks and

citation omitted).

B.    Summary Judgment

      The standard of review under Fed. R. Civ. P. 56 is well settled and

will not be repeated here. For a full discussion of the governing standard,

the court refers the parties to its prior decision in Wagner v. Swarts, 827 F.

Supp. 2d 85, 92 (N.D.N.Y. 2011), aff’d sub nom. Wagner v. Sprague, 489

F. App’x 500 (2d Cir. 2012).

                               IV. Discussion

A.    Jackson’s Motion for Leave to Amend

      Jackson seeks leave to amend to add new claims, all of which

appear to assert race discrimination, brought pursuant to Title VII, the New

York Human Rights Law, and New York State common law. (Dkt. No. 79,

Attach. 4.) Citing only to Fed. R. Civ. P. 15 in her moving papers, Jackson

maintains that leave to amend should be granted because her initial

complaint included a race claim; the amended complaint, which is now the

operative complaint, was filed pro se, and the failure to include a race

discrimination claim “seems to have been based upon what could only be

considered a misunderstanding of a conversation she had with an

                                      7
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 8 of 17




attorney”; and there would be no prejudice to Infitec. (Dkt. No. 79, Attach.

3 at 20-22.) In response, Infitec argues that Jackson’s motion for leave to

amend should not be granted, because she has failed to demonstrate

good cause; it would be highly prejudicial to Infitec; and it would cause a

significant delay in the litigation. (Dkt. No. 81 at 7-8.) The court agrees

with Infitec.

      Here, Jackson has failed to comply with two procedural

requirements in seeking leave to amend. First, Jackson runs afoul of the

Local Rules, which require a motion to amend to “set forth specifically the

proposed insertions and deletions of language and identify the

amendments in the proposed pleading, either through the submission of a

redline/strikeout version of the pleading sought to be amended or through

other equivalent means.” N.D.N.Y. L.R. 7.1(a)(4). A review of the

proposed second amended complaint reveals that Jackson has made

alterations without specifically identifying them. (Dkt. No. 79, Attach. 4.)

      Second, Jackson has failed to comply with Fed. R. Civ. P. 16(b).

Pursuant to the Rule 16 Scheduling Order, the deadline for amending the

pleadings was June 15, 2018, (Dkt. No. 48), and Jackson did not file her

motion until November 26, 2019, (Dkt. No. 79). Despite the court’s

                                       8
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 9 of 17




directive in its Summary Order that any application for leave to amend be

made pursuant to Fed. R. Civ. P. 16(b)(4), (Dkt. No. 73 at 4), Jackson has

not demonstrated, or even alleged, good cause to modify the court’s

scheduling order and allow an amendment after the deadline set by the

court. See Rent-A-Center, Inc. v. 47 Mamaroneck Ave. Corp., 215 F.R.D.

100, 101 (S.D.N.Y. 2003) (“[W]hen a party moves to amend the pleadings

after the deadline to do so in the court’s scheduling order has passed, that

party must satisfy the good cause requirement of Fed. R. Civ. P.

16(b)—despite the lenient standard for amendment under Fed. R. Civ. P.

15(a)—before leave to amend may be granted.”). Further, Jackson had

expressed a willingness to amend back in June 2016, (Dkt. No. 35 at 4),

but it was only after the parties engaged in discovery, and after Infitec filed

its second motion for summary judgment, that Jackson filed for leave to

amend. See Werking v. Andrews, 526 F. App’x 94, 96 (2d Cir. 2013)

(denying the plaintiff’s motion to amend and noting the plaintiff’s lack of

diligence where, “despite having sufficient notice of the relevant facts by

April, [the plaintiff] inexplicably failed to file his motion to amend for

another two months,” during which time “the parties completed discovery

and the defendants moved for summary judgment”). Indeed, good cause

                                        9
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 10 of 17




for amendment is plainly lacking at this late juncture. See Parker v.

Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000) (“[A] district

court does not abuse its discretion in denying leave to amend the

pleadings after the deadline set in the scheduling order where the moving

party has failed to establish good cause.”).

      For all of these reasons, Jackson’s motion for leave to amend is

denied.

B.    Infitec’s Motion for Summary Judgment

      1.    ADA Discrimination Claim

      Infitec argues that Jackson’s ADA discrimination claim fails because

her allegations are entirely conclusory; she did not suffer an adverse

employment action; and she has offered no evidence to support an

inference of unlawful discrimination. (Dkt. No. 74, Attach. 23 at 11-17.) In

response, Jackson makes no cogent argument, and instead simply

asserts that “it was medically determined that [she] suffered an impairment

to her knee,” and Infitec was aware of her knee issues while she was

working there. (Dkt. No. 78 at 10-11.) The court agrees with Infitec that

Jackson’s conclusory allegations fail to establish a prima facie case of

disability discrimination, and the claim is otherwise dismissed as

                                     10
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 11 of 17




unsupported by the record.

      Title I of the ADA prohibits discrimination “against a qualified

individual on the basis of disability in regard to job application procedures,

the hiring, advancement, or discharge of employees, employee

compensation, job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a). Disability discrimination claims

brought pursuant to the ADA are analyzed under the three-part

burden-shifting test set out in McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802 (1973). See Wesley-Dickson v. Warwick Valley Cent.

Sch. Dist., 973 F. Supp. 2d 386, 402 (S.D.N.Y. 2013). In the first

step—the only step Infitec meaningfully challenges in its briefing, (Dkt.

No. 74, Attach. 23 at 11-17),—a plaintiff must establish a prima facie case

of disability discrimination by showing that:

            (1) the employer is subject to the ADA; (2) the
            plaintiff is disabled within the meaning of the ADA or
            perceived to be so by her employer; (3) she was
            otherwise qualified to perform the essential functions
            of the job with or without reasonable
            accommodation; (4) she suffered adverse
            employment action; and (5) the adverse action was
            imposed because of her disability.

Davis v. N.Y.C. Dep’t of Educ., 804 F.3d 231, 235 (2d Cir. 2015) (citation



                                      11
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 12 of 17




omitted).

      “To qualify as an adverse employment action, the employer’s action

toward the plaintiff must be ‘materially adverse’ with respect to ‘the terms

and conditions of employment.’” Id. (quoting Sanders v. N.Y.C. Human

Res. Admin., 361 F.3d 749, 755 (2d Cir. 2004)). “Examples of such

materially adverse changes include ‘termination of employment, a

demotion evidenced by a decrease in wage or salary, a less distinguished

title, a material loss of benefits, significantly diminished material

responsibilities, or other indices unique to a particular situation.’” Caskey

v. County of Ontario, 560 F. App’x 57, 59 (2d Cir. 2014) (quoting Sanders,

361 F.3d at 755). “An adverse employment action may also take the form

of a constructive discharge, which occurs ‘when the employer, rather than

acting directly, deliberately makes an employee’s working conditions so

intolerable that the employee is forced into an involuntary resignation.’” Id.

(quoting Morris v. Schroder Capital Mgmt. Int’l, 481 F.3d 86, 88 (2d

Cir. 2007)).

      Here, Jackson fails to plausibly allege that she suffered an adverse

employment action. Although it is unclear which factual allegations

Jackson relies on to support her disability discrimination claim, the extent

                                       12
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 13 of 17




of her allegations consist of the following: she “was called in[to] the office

for various reasons, until [she] felt [she] was forced into quitting”; she was

“reprimanded for the way [she] handle[d] a [two] day suspension with a[n]

employee”; Infitec “wanted [Jackson] to sign a paper, and [she] refused

and . . . left the company”; and she “was told on many occasion[s], when

[she] complained of leg pain,” that she was paid to “walk around,” and she

“felt [that] they constantly would remind [her] of [her having gone to the

doctors] . . . until the day [she] left the company.” (Am. Compl. at 4.)

None of these conclusory allegations amount to adverse employment

actions because they do not constitute materially adverse changes in the

terms and conditions of her employment.

      To the extent that Jackson alleges that she felt she was “forced into

quitting,” (id.), the amended complaint is devoid of any factual detail as to

the circumstances or nature of her leaving Infitec, and thus fails to

demonstrate a constructive discharge. See Buczakowski v. Crouse

Health Hosp., Inc., No. 5:18-CV-330, 2019 WL 6330206, at *8 (N.D.N.Y.

Nov. 26, 2019) (“A plaintiff must plausibly allege that the discharge

occurred in circumstances giving rise to an inference of discrimination

based on a protected characteristic.” (internal quotation marks, alterations,

                                      13
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 14 of 17




and citation omitted)); Valleriani v. Route 390 Nissan LLC, 41 F. Supp. 3d

307, 320 (W.D.N.Y. 2014) (“[A] [p]laintiff must allege that her job had

become intolerable to the point that she was forced into an involuntary

resignation. A perception that the employee is being unfairly criticized, or

exposure to difficult or unpleasant conditions does not rise to the level of a

constructive discharge.” (internal quotation marks, alterations, and

citations omitted)). Further, even if Jackson’s bald assertions were

enough to establish a prima facie case, Jackson has identified no

evidence in the record to suggest that she suffered an adverse

employment action.

      Accordingly, Infitec’s motion for summary judgment is granted as to

Jackson’s disability discrimination claim.

      2.    ADA and Title VII Retaliation Claims

      As to Jackson’s ADA and Title VII retaliation claims, Infitec again

argues that these claims fail because Jackson, among other things, did

not suffer an adverse employment action. (Dkt. No. 74, Attach. 23

at 22-24.) In response, Jackson maintains that she “made several

complaints about the discrimination she endured”; she “was retaliated

against for making complaints”; she “was constructively discharged, and

                                      14
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 15 of 17




supervisory duties were removed, and she was disciplined”; and “[w]ithin a

few months of receiving written documentation of [her] disability, she was

stripped of her supervision duties, which was a demotion, disciplined for

doing her job, and was constructively discharged or forced out.” (Dkt.

No. 78 at 13-14.)

      Retaliation claims under the ADA are analyzed “using the same

framework employed in Title VII cases.” Lovejoy-Wilson v. NOCO Motor

Fuel, Inc., 263 F.3d 208, 223 (2d Cir. 2001) (citation omitted). “In order to

defeat a motion for summary judgment addressed to a claim of

retaliation . . . , the plaintiff must first present sufficient evidence to make

out a prima facie case.” Id. (quoting Cifra v. Gen. Elec. Co., 252 F.3d 205,

216 (2d Cir. 2001)). To establish a prima facie case of retaliation under

the ADA and Title VII, a plaintiff must show:

            [1] that she engaged in protected participation or
            opposition under [the ADA and Title VII], [2] that the
            employer was aware of this activity, [3] that the
            employer took adverse action against the plaintiff,
            and [4] that a causal connection exists between the
            protected activity and the adverse action, i.e., that a
            retaliatory motive played a part in the adverse
            employment action.

Id. (quoting Cifra, 252 F.3d at 216).



                                        15
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 16 of 17




      The scope of actions that may be materially adverse for purposes of

anti-retaliation provisions is broader than those actions prohibited by

anti-discrimination provisions. See Hicks v. Baines, 593 F.3d 159, 165 (2d

Cir. 2010) (noting that “anti-retaliation protection is broader and extends

beyond workplace-related or employment-related retaliatory acts and

harm” (internal quotation marks and citation omitted)). However, even

with this lower standard, as discussed above, Jackson has failed to

demonstrate that she suffered an adverse employment action, and there is

an utter lack of evidence in the record to support such a finding.

      Accordingly, Infitec’s motion for summary judgment is granted as to

Jackson’s claims of retaliation pursuant to the ADA and Title VII.

                               V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that Jackson’s motion for leave to amend (Dkt. No. 79) is

DENIED; and it is further

      ORDERED that Infitec’s motion for summary judgment (Dkt. No. 74)

is GRANTED; and it is further

      ORDERED that Jackson’s amended complaint (Dkt. No. 9) is

DISMISSED; and it is further

                                      16
Case 5:15-cv-00894-GLS-TWD Document 83 Filed 05/27/20 Page 17 of 17




      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

May 27, 2020
Albany, New York




                                     17
